Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered February 5, 1998, convicting defendant, after a jury trial, of attempted murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 11 to 22 years and 6 to 12 years, respectively, unanimously affirmed.
Even if the court improperly permitted the complainant to testify as to her interpretation of certain language used by defendant in his letters to her from prison, the error was harmless. Similarly, if there was error in permitting the firearms expert to identify the type of pistol used in the incident and to demonstrate the operation of a sample of such a weapon, the error was harmless. The evidence of defendant’s guilt was overwhelming.
The court properly admitted evidence of uncharged crimes committed by defendant against the complainant since it was probative of defendant’s motive and intent, was inextricably interwoven with the narrative of events and was necessary background to explain to the jury the relationship between defendant and the complainant (see, People v Steinberg, 170 AD2d 50, 73, affd 79 NY2d 673). Any prejudice to defendant was outweighed by the probative value of such testimony, and the court’s limiting instructions served to prevent any prejudice.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Rosenberger, Tom, Ellerin and Friedman, JJ.